                          Case 1:18-cv-01979-LLS Document 105 Filed 03/16/20 Page 1 of 3



                            ROPES & GRAY LLP
                            1211 AVENUE OF THE AMERICAS
                            NEW YORK, NY 10036-8704
                                                                                           L~DL ~D'\ \
                                                                                          DOCUl\11 'r
                                                                                          ELECTRO:\ICALL Y FIL ED
                                                                                                                         71
                            WWWROPESGRAY.COM                                              DOC#:
                                                                                                           -_i,-' If/ 2 C'
                                                                                          DA TE f_l_L_lD_:__

                                                                                   Alexander B. Simkin
                                                                                   T +l 212 596 9744
                March 16, 2020                                                     alcxander .simkin@ropcsgray.com




~
~~$~
f.cy.:_:,txJl
r,.
I-_-•__;
                                                                                        llww0'~~
                                                IBITS AND FEDEX        ITH EXHIBITS                                  ~

                The Honorable Lou                                                -t,A,oL ½c ~ ~ d }
                United States District Judge
                U.S. District Court, Southern District of New York                ~~ ~;j lt:j 4-W vw
                Daniel Patrick Moynihan United States Courthouse
                500 Pearl Street
                New York, New York 10007                                              ~ ~ ~ ~ oitu.,,-kl
                Re:    In re Grupo Televisa Securities Litigation, ~o. 18 Civ. 1979 (LLS);        ~ ~ f,,,')J:vlo: t
                       Non-Party Arrowstreet Capital LP's Application to Seal

                Dear Judge Stanton:

                        We write on behalf of non-party Arrowstreet Capital LP ("Arrowstrect") pursuant to          ~ _j  L
                Paragraph 5 of the Stipulated Confidentiality and Protective Order (ECF No. 61) to request that the ~      4

                Pension Plan ("CAA T") filed as Exhibits to the declaration of Rachel L. Jens en in further support of
                                                                                                                     J
                                                                                                                         l /
                Court seal portions of four documents that Lead Plaintiff College of the Applied Arts & Technology~1a.-wf'"1

                CAAT's motion for class certification (the "Jensen Declaration," ECF No. 99). On January 27,             1g 2.o
                2020, Arrowstreet previously moved to seal substantively identical portions of substantively
                identical documents. See ECF No. 89 at 5 (seeking to seal portions of certain quarterly reports
                submitted as Exhibits H, AA, and CC). On January 29, 2020, the Court granted Arrowstreet's
                application. See ECF No. 92. Arrowstreet respectfully submits that this application is justified
                under controlling legal precedent, including the Second Circuit's decision in Lugosch v. Pyramid
                Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), and should be granted for the same reasons as its
                prior application. See ECF No. 89. 1




                1
                  CAAT has filed an application to seal these same four Exhibits. See ECF 98. If CAAT's sealing
                application is granted, then the relief sought herein is moot. If the Court does not grant CAA T's
                scaling application, Arrowstreet respectfully requests that its narrower sealing application be
                granted for the reasons set forth herein. Defendants do not object to the sealing sought by
                Arrowstrcct herein. See ECF No. 104.
          Case 1:18-cv-01979-LLS Document 105 Filed 03/16/20 Page 2 of 3



        &GRAY

                                                 -2-                                  March 16, 2020


       Specifically, Arrowstreet respectfully requests that portions of the following four documents
be maintained under seal:

    1. Exhibit 36 to the Jensen Declaration (Bates-labeled CAAT_0009110-27 and
       CAA T_ 0009129), which is a First Quarter Portfolio Report dated March 31, 2017.

    2. Exhibit 37 to the Jensen Declaration (Bates-labeled CAAT_0009132-38 and
       CAAT_0009140), which is a February 2017 Portfolio Report dated February 28, 2017.

    3. Exhibit 38 to the Jensen Declaration (Bates-labeled CAAT 0009142-48 and
       CAA T_ 0009150), which is a January 201 7 Portfolio Report dated January 31, 2017.

    4. Exhibit 39 to the Jensen Declaration (Bates-labeled CAAT_ 0009307-313), which is a July
       2018 Portfolio Report dated July 31, 2018.

        These documents are substantively identical to Exhibits H, AA, and CC and the redactions
that Arrowstreet seeks to apply to these documents are substantively identical to those the Court
approved in January. See ECF No. 92. 2 Like Exhibits H, AA, and CC, Exhibits 36-39 are non-
public monthly and quarterly reports that Arrowstreet provides to Unitholders in the Fund pursuant
to a confidentiality agreement. Indeed, each of Exhibits 36, 37, 38, and 39 expressly state that "[a]ll
information contained herein is subject to the confidentiality provisions set forth in [the relevant
agreement(s)]." Ex. 36 at 17; Ex. 37 at 7; Ex. 38 at 7; and Ex. 39 at 7. The reports at issue in this
sealing application are simply from different months and quarters than the reports at issue in
Arrowstreet's prior sealing application. See ECF No. 89.

       The only substantive difference between these reports and those that Defendants previously
submitted is that three of CAAT's submissions contain additional pages that accompany the
monthly and quarterly reports. Exs. 36, 37, and 38. These additional pages list every investment of
the Fund at a given point in time. Ex. 36 at CAAT_0009129; Ex. 37 at CAAT_0009140, and Ex.
38 at CAAT_0009150. If anything, the inclusion ofthis extremely sensitive (and largely irrelevant)
proprietary business information further justifies Arrowstreet's sealing application, as this
information could reasonably be exploited by Arrowstreet's competitors who may seek to ascertain
and replicate Arrowstreet's successful investment strategy.

       To be clear, Arrowstreet does not seek to redact from the public docket any portion of any
document that refers to Televisa-related securities, and the Proposed Redacted Material has not
been referenced by either party in their briefing.

2
  As with Arrowstreet's prior sealing submission (ECF No. 89), Arrowstreet has enclosed with this
letter versions of the proposed redacted material it seeks to seal (the "Proposed Redacted Material"),
which has been provided to the Court and the parties, but has not been publicly filed. For ease of
reference, the Proposed Redacted Material has been highlighted in green.
               Case 1:18-cv-01979-LLS Document 105 Filed 03/16/20 Page 3 of 3



             & GRAY LLP

                                                    -3-                                March 16, 2020


                                               *      *        *

              For the foregoing reasons, and as more fully briefed in Arrowstreet's initial sealing
     application (ECF No. 89), non-party Arrowstreet respectfully requests that the Court grant its
     application to seal the Proposed Redacted Material in Exhibits 36, 37, 38 and 39, and direct CAAT
     to file versions of those Exhibits redacted in the same manner as the Exhibits to this letter.

                                                          Respectfully submitted,



                                                          /s/ Alexander B. Simkin
                                                          Alexander B. Simkin


     Enclosures


     cc:    Lead Plaintiffs Counsel of Record (by email)
            Defendants' Counsel of Record (by email)
            All Counsel of Record (by ECF) (without enclosures)




l_
